Citation Nr: 1212183	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. The propriety of severance of service connection for hypertension, secondary to service-connected diabetes mellitus, type II. 

2. The propriety of severance of service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, type II. 

3. Entitlement to an earlier effective date than July 31, 2006 for the grant of        service connection for coronary artery disease with unstable angina.

4. Entitlement to an increased evaluation for coronary artery disease with unstable angina, initially rated at 10 percent prior to July 5, 2011, and at 60 percent since then.

5. Entitlement to an earlier effective date than March 13, 2006 for the grant of service connection for peripheral neuropathy, right lower extremity.

6. Entitlement to an earlier effective date than March 13, 2006 for the grant of service connection for peripheral neuropathy, left lower extremity.
REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which implemented the severance of service connection for hypertension and erectile dysfunction, as secondary to service-connected diabetes mellitus, type II. 

A videoconference hearing was held before the undersigned Veterans Law Judge of the Board in June 2010, a transcript of which is of record.

The Board previously denied the issues regarding the propriety of severance of service connection in a September 2010 decision. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). Through a July 2011 Court order, the Joint Motion for Remand filed by the Veteran's attorney and VA's Office of General Counsel (parties) was implemented, vacating the September 2010 decision and remanding the case back to the Board. 
Moreover, during pendency of this appeal, the RO's September 2011 rating decision granted service connection for coronary artery disease with unstable angina, with a 10 percent initial evaluation from July 31, 2006, and a 60 percent evaluation from July 5, 2011. Also determined was a new, earlier effective date of service connection for peripheral neuropathy, right and left lower extremities,       both with a continuing 10 percent evaluation, but now effective March 13, 2006. Through correspondence received in October 2011, the Veteran's attorney indicated that the Veteran intended to appeal the initial ratings and effective dates assigned for the aforementioned service-connected disabilities. Consequently, the next appropriate measure is for RO issuance of a Statement of the Case (SOC) on these claims. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

It is also noted that the Veteran has raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). In additional correspondence received June 2011, further raised was the allegation of  Clear and Unmistakable Error (CUE) in a September 2009 RO rating decision to the extent it assigned an effective date of May 6, 2009 for the grant of  service connection for posttraumatic stress disorder (PTSD). Neither issue has been originally adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the RO for appropriate action.  

The Board presently decides the matter of the claims appealing severance of service connection. The remaining claims requiring issuance of a Statement of the Case are addressed in the REMAND portion of the decision below and are REMANDED          to the Department of Veterans Affairs Regional Office.







FINDING OF FACT

There was no clear and unmistakable error present within the RO's original decision to grant service connection for hypertension with erectile dysfunction as secondary to diabetes mellitus.


CONCLUSIONS OF LAW

1. The severance of service connection for hypertension as secondary to diabetes mellitus was improper, and restoration of service connection for this condition is warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.105(d), 3.303. 3.310 (2011).

2. The severance of service connection for erectile dysfunction as secondary to diabetes mellitus was improper, and restoration of service connection for this condition is warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.105(d), 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008, removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

This notwithstanding, there are specific particularized notice requirements which apply in a case where the issue is the propriety of severance of service connection, as set forth under 38 C.F.R. § 3.105(d). This includes the issuance of an initial rating decision proposing termination of benefits 60 days prior to a final decision, and the opportunity to present evidence and appear at a hearing during the pre-termination period. Here, these procedural safeguards were properly dispensed with, so there is no due process of law violation that would inherently invalidate the RO's action. However, regardless of the RO's compliance with these procedural requirements, the Board is issuing a favorable decision on the merits below, effectively restoring service-connected compensation.

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The applicable VA law also provides for secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).              In addition, a claimant is entitled to service connection on a secondary basis when  it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).     
Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition)                       is compared to the current level of severity of the nonservice-connected disease or injury. The evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government). See 38 C.F.R. § 3.105(d). See also Stallworth v. Nicholson, 20 Vet. App. 483 (2006). The severance of service connection based upon any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law. Stallworth, supra; Graves v. Brown, 6 Vet. App. 166, 170 (1994); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

"Clear and unmistakable error" is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown,         6 Vet. App. 40 (1993).

The Court of Appeals for Veterans Claims has set forth a three-pronged test to determine whether CUE was present in a prior determination. The criteria are:      (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question. Russel v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, supra at 43-44.

Although the same standards for determining whether there was CUE in a final decision apply when determining whether for the purpose of severing service connection there was CUE in a decision granting service connection, reviewable evidence in a severance claim is not limited to that which was before the RO in making its initial service connection award. In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection. Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Prior to exposition of the circumstances of this case, the Board must consider          the Court's June 2011 Joint Motion for Remand and its basis for vacating the        prior Board decision which upheld the severance of service connection for hypertension and erectile dysfunction secondary to service-connected diabetes mellitus. In the view of the parties to the Joint Motion, the Board's September 2010 decision in establishing that the January 2006 RO grant of service connection was erroneous had improperly weighed the evidence of record. Essentially, the Board had assigned relative degrees of probative weight to the evidence both for and against service connection, concluding that the more convincing of the two disfavored a grant of service connection. Indeed, the appropriate standard for whether there is CUE behind an RO action must consist of an undebatable error of law or fact, not simply disagreement with how the evidence was weighed.                 The Joint Motion maintained that the Board's analysis of supposed error in              the RO's original grant of service connection therefore did not meet VA's burden of showing actual CUE in that decision. The Joint Motion remanded this case with the directive that the Board apply the proper standard for reviewing the original grant of benefits in this case. The Board now addresses the matters on appeal with these considerations in mind. 
The records reflects that the Veteran underwent a VA Compensation and Pension examination in November 2005 pertaining to diabetes mellitus. The examination report lists hypertension under the category of "a condition that is worsened/ increased by the Veteran's diabetes but is not a diabetic complication."                 An accompanying notation indicates "hypertension since 1985." The report further states as follows regarding the condition of erectile dysfunction:

	Erectile dysfunction was present before the Veteran was diagnosed to be a 	diabetic. (Diabetes mellitus was diagnosed in July 2005.) It is difficult to 	say whether his erectile dysfunction is due to diabetes mellitus - there is no 	evidence of neuropathy at present nor is [there] vascular insufficiency. 
	The Veteran is on drugs for hypertension - beta blocker (Metoprolol) and 	diuretic (Hydrochlorothiazide) - drugs that can result in erectile dysfunction. 	At present it is felt that erectile dysfunction is possibly related to 	medications.

Thereafter, through a January 2006 rating decision the RO granted service connection for hypertension with erectile dysfunction, with an evaluation of          10 percent effective November 8, 2005.

In November 2006, the Veteran underwent a comprehensive VA re-examination pertaining to diabetes mellitus and its associated complications. As part of the exam report, it was opined that the Veteran's diagnosed erectile dysfunction was less likely as not caused by or a result of diabetes mellitus, type II. The stated rationale cited the laboratory test results showing that the Veteran's HgbA1c levels had been good since the diagnosis of diabetes, and had never been over 6.9. While this           was not normal it was relatively good glucose control over the length of the diagnosis of diabetes mellitus which was made in July 2005. According to the        VA examiner, high blood glucose levels over time caused the pathogenisis of nerve injury in the penis as elsewhere. The Veteran had had good glucose control over the relatively short time since his diagnosis. His testosterone level was low and he was on several medications to control his blood pressure. Most of these had potential side effects of erectile dysfunction. These two factors to the examiner were likely that cause of erectile dysfunction, and not diabetes. Next, regarding hypertension, the examiner opined that this condition also was less likely as not caused by or a result of diabetes mellitus, type II. The stated rationale was that the VA treatment records of early 2003 indicated that there was a diagnosis of hypertension that was under treatment when he was seen at that time. There was a finding of intermittent protein in the urine from 2004 to present. According to the examiner, this was likely suggested by the evaluating nephrologist to be due to hypertensive nephrosclerosis and not from diabetes. The reasoning was that there was other end organ damage from hypertension present as shown by left ventricular hypertrophy. This condition was seen with uncontrolled hypertension for a period of time and usually a long period of time. The Veteran's hypertension was diagnosed prior to the diagnosis of his diabetes and diabetes had not worsened his kidney disease in the opinion of the examiner, as his diagnosis of diabetes was recent and his control of his diabetes   had been generally good to the present. 

The VA examiner then provided a March 2007 addendum opinion. The opinion  first observed that according to prior medical history given by the Veteran,              his hypertension was diagnosed in 1985, which established that the hypertension diagnosis was years prior to the diagnosis of diabetes mellitus type II. The VA examiner further observed that the Veteran's hypertension was essential in type.        It was present for years prior to the diagnosis of his diabetes. His diabetes was diagnosed 1 and 1/2 years prior to the November 2006 VA examination, and his lab studies showed control of his diabetes had generally been good. Diabetic kidney disease, the cause of hypertension related to diabetes, in the opinion of the examiner was not and could not be present at the time of the examination because: (1) his hypertension was essential and preexisting; (2) there was not enough time for any significant injury to have occurred from his diabetes; (3) his diabetes had been under good control so no toxic effects from his diabetes were present. Thus, in the examiner's opinion there was no injury to his kidneys that could have caused or worsened his hypertension by November 2006. The examiner summarized that it was clear from the Veteran's records that he had hypertension many years prior to his diagnosis of diabetes mellitus type II. Further observed was that early findings of hypertensive nephrosclerosis (protein in the urine) were present in 2003 prior to the diagnosis of diabetes mellitus in July 2005. Also, what the Veteran had was chronic kidney disease stage due to hypertensive nephrosclerosis. This type of kidney disease was typical of uncontrolled hypertension for a long period of time. As such, the kidney disease existed prior to the diagnosis of his diabetes.

On the subject of claimed erectile dysfunction, the VA examiner stated that he initially agreed with the November 2005 prior examiner to the extent he concluded that erectile dysfunction was not due to diabetes mellitus but to other causes, especially his medications for hypertension as a well known cause of erectile dysfunction. The current VA examiner agreed that the causes was likely multifactorial. The Veteran also had a low testosterone level, and he was taking six different medications for hypertension. Which of the medications was the likely cause of the erectile dysfunction was difficult to say, but these medications combined with his low testosterone level were in the opinion of the examiner the likely causes of the erectile dysfunction. Nerve injury that could cause his erectile dysfunction took uncontrolled glucose levels (toxic levels) for years to cause that type of nerve injury. At that time of the November 2005 exam, the Veteran had had a diagnosis of diabetes for a year and a half with generally good control of his blood glucose. It was unlikely that there was any nerve damage of any sort this early in his diabetes. The prior examiner had also noted that erectile dysfunction was present prior to the diagnosis of diabetes. Thus, the Veteran's diabetes was not the cause of erectile dysfunction. 

In furtherance of this appeal, the Veteran also provided the May 2007 correspondence from a treating private physician, Dr. G.C.B., a internal medicine specialist and endocrinologist, who indicated that he was not in agreement with VA's determination for the (then proposed) severance of service connection for hypertension. According to this physician, the Veteran's hypertension was related to his diabetes and was a complication of his diabetic neuropathy, kidney damage from his diabetes and this was a direct extension of his diabetes which was related to the herbicide exposure during his service. The Veteran's hypertension was severe and required five different medications for control for a total of 12 daily medication doses. According to the physician, there had been no change that would justify severing service connection for hypertension with erectile dysfunction. 

The May 2007 letter from a treating private physician's assistant states that the Veteran had a history of diabetes mellitus with complications including diabetic peripheral neuropathy, hyperlipidemia, hypertension, diabetic nephropathy and peripheral vascular disease. The treatment provider indicated his disagreement with the proposed action taken to sever service connection for hypertension, given the fact that the Veteran had diabetic nephropathy. According to this treatment provider, the Veteran's refractory hypertension was the result of his diabetes associated nephropathy. 

Through personal correspondence, the Veteran indicated that after the diagnoses of both hypertension and diabetes, he had been required to take 16 new medications daily as opposed to 2 previously. He further stated that before the diagnoses of these two conditions he had had no problems controlling his blood pressure and no symptoms of erectile dysfunction. Through her statement, the Veteran's spouse indicated that the Veteran had severe hypertension and remained on numerous daily medications for this condition. 

In April 2008, an RO rating decision was issued severing the prior grant of service connection for hypertension with erectile dysfunction, secondary to diabetes mellitus, effective July 1, 2008.

The Veteran underwent another VA Compensation and Pension examination for diabetes mellitus in April 2008. Following medical evaluation, the VA examiner expressed the opinion that the Veteran's hypertension was not a complication of diabetes, for the reason that the Veteran had hypertension for 20 years prior to diagnosis of diabetes, by his own admission. Further stated was that hypertension was not worsened or increased by the Veteran's diabetes. Further opined was the erectile dysfunction was not a complication of diabetes, as the Veteran stated he developed erectile dysfunction at the same time as diabetes. Nor was the condition worsened or increased by diabetes. 

In a May 2008 follow-up letter, Dr. G.C.B. indicated his review of the RO's       April 2008 rating decision that severed service connection for hypertension with erectile dysfunction, taking issue with the adjudicatory determination that his own opinion was entitled to less probative weight than those opinions of the VA examiners. Dr. G.C.B. clarified as his rationale that erectile dysfunction was a common and classical complication of diabetes and was a direct result of diabetes, and could not be argued intelligently to not be related to the Veteran's service-connected diabetes. According to this physician, the Veteran's hypertension was also related to his service-connected diabetes in that the Veteran had known and documented diabetic nephropathy which consisted of damage to the kidneys by diabetes that in turn raised the blood pressure. It was indicated that the Veteran's elevation of blood pressure would not be present were it not for the kidney damage by the diabetes, and therefore was service-connected. 

Having closely reviewed the foregoing, the Board reaches the conclusion that there is no reasonable alternative but to reinstate service connection for hypertension with erectile dysfunction, as secondary to service-connected diabetes mellitus. There is a considerable record of contrary evidence in this case on the subject of etiology of hypertension and erectile dysfunction as possible diabetic complications, however, the fact remains that there is a sufficiently clear and definitive array of medical evidence which substantiates the original grant of service connection.                  This favorable evidence consists of the November 2005 VA examination report upon which service connection was originally based, and even more significantly, the subsequent correspondence of the Veteran's private treatment providers.            The November 2005 VA examiner's opinion itself was at best tenuous in finding hypertension to be associated with service-connected diabetes mellitus, identifying in one notation on the report a worsening of hypertension due to diabetes.             That examiner then listed only the possibility of a causal relationship between medications taken for hypertension, and the condition of erectile dysfunction.            It follows that the basis for the original grant of service connection was not a very persuasive one. This notwithstanding, the Veteran has since provided the medical opinion from a private treating physician and endocrinologist substantiating that both claimed conditions had their onset, or at least became measurably aggravated, due to the underlying diabetes mellitus. Though not very detailed, some rationale is given for the aforementioned opinion. The opinion is obviously from a              well-qualified medical professional with a direct knowledge of the Veteran's treatment history, and is the most compelling source of competent medical evidence in favor of the Veteran's claims. As stated, when deciding a severance of service connection matter VA has full discretion to consider all evidence provided subsequent to the original grant of service connection, whether ultimately favorable or unfavorable to claim being considered. In this instance, the subsequently received evidence is wholly commensurate with the original grant of service connection for hypertension and erectile dysfunction.     

The Board determines that severance of service connection was improper taking into consideration again the divergent viewpoints expressed by different medical evaluators in this case, though ultimately the fact that there is a credible and competent line of medical inquiry upholding service connection. To this effect,    the November 2006 VA examiner's opinion and March 2007 addendum                      in particular indicate that the Veteran had essential hypertension which pre-existed diabetes mellitus by several years and could not have been caused therefrom; moreover, the Veteran's severe hypertension had brought upon his kidney disease, given that nephropathy preceded the actual diagnosis of diabetes, not the other way around under a scenario in which there was diabetic kidney disease having caused the hypertension. Also found by this VA examiner was that the Veteran did not have diabetes mellitus of the duration or severity that would have caused erectile dysfunction, which condition itself was likely the result of medication for a nonservice-related hypertension. By contrast, the Veteran's private treating endocrinologist insists that the hypertension was a complication of diabetic neuropathy, and erectile dysfunction directly resulted from diabetes mellitus. 

Reviewing the competing medical opinions, as the Board has the adjudicatory province to accomplish, the extensive reasoning and detailed case analysis of the November 2006 VA examiner's conclusions are compelling. However, applicable  VA law nonetheless precludes weighing of evidence in a severance of service connection matter. Under a routine analysis of the probative value of the respective medical conclusions in this case, the VA examiner's pronouncement might indeed be deemed the more persuasive on the subject of etiology, and show lack of causation by a preponderance of the evidence. But that is not the evidentiary standard to be applied in reviewing severance of service connection. Rather, there must have existed CUE in the original grant of benefits. Essentially, given the degree of favorable evidence of record, there was no undebatable error of law or fact in the original grant of service connection. 

Accordingly, under pertinent law, there is sufficient basis to restore service connection for the benefits sought. 


ORDER

Service connection for hypertension, as secondary to service-connected diabetes mellitus, type II, is restored. 

Service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, type II, is restored. 




















REMAND

During the pendency of this appeal, the RO by a September 2011 rating decision granted service connection for coronary artery disease with unstable angina, with a 10 percent initial evaluation from July 31, 2006, and a 60 percent evaluation from July 5, 2011. The RO further determined an earlier effective date of service connection for peripheral neuropathy, right and left lower extremities, both with a continuing 10 percent evaluation, but now effective March 13, 2006. In October 2011 correspondence, the Veteran's attorney indicated that the Veteran intended to appeal the initial ratings and effective dates assigned for the aforementioned service-connected disabilities.

The Board understands this to represent a valid Notice of Disagreement (NOD) with the following issues of entitlement to a higher initial rating and earlier effective date of service connection for coronary artery disease with unstable angina; and earlier effective date of service connection for peripheral neuropathy of the bilateral lower extremities. (The claims involving peripheral neuropathy are only for an earlier effective date of service connection, not also increased initial rating claims, given the initial rating of 10 percent for each lower extremity has been determined pursuant to a final November 2009 RO rating decision, nor does the Veteran indicate that he is pursuing a new claim for increased rating for peripheral neuropathy.) As the next stage in the appellate process, the RO is required to issue to the Veteran a Statement of the Case on the disputed issues. Hence, a remand is required for this purpose. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, these claims are REMANDED for the following action:

1. The RO shall issue a Statement of the Case addressing the issues of entitlement to a higher initial rating and earlier effective date for the grant of service connection for coronary artery disease with unstable angina; and earlier effective date of service connection for peripheral neuropathy of the right and left lower extremities. Only if the Veteran submits a timely Substantive Appeal addressing these claims should they be returned to        the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


